CROCKETT, Justice:
(concurring in comments on denial of petition for rehearing).
In view of the comments of Justice. Ellett in denying the petition for rehearing, I desire to make the following observations:
I reaffirm the position taken in my dissent to the main opinion and my belief that that decision is in error. Nevertheless, I am obliged to acknowledge that it is now the law of this state. That being so, I think the explanation by Justice Ellett in the supplemental opinion may be helpful in minimizing the difficulties brought about by the decision. I therefore concur with his explanatory comments with the thought in mind that they may prove useful in the practical operation of state government.
HENRIOD, J., concurs in the order denying the Petition for Rehearing.
CALLISTER, C. J., votes to deny the rehearing.